EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alex Spiegler on 3/25/2021.

The application has been amended as follows: 

Cancel claim 10. 

Cancel claim 11. 

Insert ---A--- prior to “Seed” in claim 12. 

In claim 40, line 4 delete “or probe”. 

Claim 59. A specific probe for identifying elite event EE-GH7, reference seed comprising said event having been deposited at the ATCC under deposit number PTA-122856, in biological samples, said specific probe comprising part of the 5’ flanking sequence or the 3’ flanking sequence of EE-GH7 and the sequence of the foreign DNA contiguous therewith, wherein the 

Claim 70. A method for identifying elite event EE-GH7 in biological samples, reference seed comprising said event having been deposited at the ATCC under deposit number PTA-122856, which method comprises detection of an EE-GH7 specific region with a specific probe, said specific probe comprising part of the 5’ flanking sequence or the 3’ flanking sequence of EE-GH7 and the sequence of the foreign DNA contiguous therewith, wherein the probe specifically recognizes the nucleotide sequence of SEQ ID NO. 1 from nucleotide 1207 to nucleotide 1228 or of SEQ ID NO. 1 from nucleotide 8022 to nucleotide 8043. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: SEQ ID NO: 1 has been interpreted as EE-GH7. Support for this interpretation can be found on at least page 50 of the specification as originally filed. EE-GH7 is novel and free of the art. Furthermore, there is no motivation to specifically insert the foreign DNA at this particular location within the genome. The prior art fails to teach or suggest the fragments of the sequences recited in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



	Claims 1, 7, 9, 12, 20-22, 25, 31-34, 36, 40, 50, 59, and 67-70 are allowed. 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN UYENO/
Primary Examiner, Art Unit 1662